UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 JANCIS FULLER,

          Plaintiff,
                  v.                                          Civil Action No. 17-876 (JEB)
 SCOTT HARRIS, et al.,

          Defendants.


                                   MEMORANDUM OPINION

        Pro se Plaintiff Jancis Fuller originally brought this suit to compel Defendants – Court

Clerks for the Supreme Court of the United States – to file her petition for writ of certiorari,

which they had refused as untimely. This Court dismissed her case without prejudice because it

cannot order officials of a higher court to take such an action. Now, taking a second swing,

Fuller seeks to file an Amended Complaint, this time asking for damages and declaratory relief.

Defendants, however, have absolute immunity from her claim for damages, and this Court lacks

jurisdiction to entertain her further request for declaratory relief. The Court will thus deny

Fuller’s attempt to revive this case, as it would be futile to do so.

I.      Background

        Plaintiff is a Connecticut state prisoner who is currently serving a 30-year sentence. See

ECF No. 4-1 (Amended Complaint) at 1. In June 2014, she sought to file a petition for writ of

certiorari with the Supreme Court of the United States in relation to a civil-rights action, the

dismissal of which the Second Circuit had affirmed. Id. at 2-3, 5. Declaring such petition

untimely filed, Defendants – Court Clerks Scott Harris and Clayton Higgins – refused to accept

it. Id. at 5-6.

                                                   1
       Challenging this refusal, Fuller filed this action on May 9, 2017, asking this Court to

order Defendants to file her petition. See ECF No. 1 (Complaint) at 20. Because this Court has

no jurisdiction to compel officers of a higher court to so proceed, it dismissed her case without

prejudice three days later. See ECF Nos. 2 & 3 (Order & Memorandum Opinion).

       On June 12 – 31 days after entry of that judgment – Fuller filed a self-styled Motion for

Leave to File an Amended Complaint pursuant to Rule 15(a)(2). See ECF No. 4. She argues

that she should now be allowed to file a proffered Amended Complaint because her “former

legal advisor . . . formulated every paragraph” of her original Complaint’s prayer for relief and

gave her incorrect information as to what relief she could seek. Id. at 2. Despite its reference to

Rule 15(a), her Motion in essence seeks to vacate the original judgment dismissing her case so

that she may now proceed under a different theory. Indeed, Plaintiff must first successfully seek

such an alteration of the judgment – under Federal Rule of Civil Procedure 60(b) – before she

can go forward with any amended complaint. Bldg. Indus. Ass’n of Superior Cal. v. Norton, 247

F.3d 1241, 1245 (D.C. Cir. 2001) (explaining necessary procedure). Because Fuller is

proceeding pro se, the Court will generously construe her pleading as properly filed under Rule

60(b) and accordingly consider whether it merits a resurrection of her action. See Brown v.

District of Columbia, 514 F.3d 1279, 1283 (D.C. Cir. 2008) (explaining pro se pleadings held to

less stringent standards).

II.    Analysis

       To obtain relief under Rule 60(b), Fuller must give this Court a “reason to believe that

vacating the judgment will not be an empty exercise or a futile gesture.” Murray v. District of

Columbia, 52 F.3d 353, 355 (D.C. Cir. 1995). In other words, courts deny Rule 60(b) motions

when a plaintiff’s proposed amended complaint would still fail to state a claim upon which relief



                                                 2
could be granted. Lepkowski v. Dep’t of Treasury, 804 F.2d 1310, 1314 (D.C. Cir. 1986). Here,

Fuller cannot clear this hurdle, as Defendants enjoy absolute immunity from suit on her claim for

damages, and this Court lacks jurisdiction over her claim for declaratory relief.

        Fuller’s proposed Amended Complaint seeks to hold Defendants liable in a variety of

ways for their refusal to accept her petition for writ of certiorari. In particular, she asks for a

declaratory judgment that they violated her constitutional right of access to the courts,

compensatory damages to reimburse her for various costs related to her court filings and this

case, as well as punitive damages totaling $175,000. See Am. Compl. at 10-11. Because these

are forms of relief “that can be granted in this Court,” Fuller contends she now has a viable suit.

See Mot. at 4-6. She also argues that Defendants are not entitled to immunity from these claims

because the “illegal acts” they committed “were not done at the direct order of any [Justice] of

the U.S. Supreme Court,” and “[t]hey didn’t have the discretion to ignore the mandatory

language of” certain Supreme Court Rules. Id. at 6.

        Starting with her claims for damages, however, Fuller misunderstands the scope of

Defendants’ immunity in this context. “Like other forms of official immunity, judicial immunity

is an immunity from suit, not just from ultimate assessment of damages.” Mireles v. Waco, 502

U.S. 9, 11–12 (1991). Court “clerks, like judges, are immune from [such] damage suits for

performance of tasks that are an integral part of the judicial process.” Sindram v. Suda, 986 F.2d

1459, 1460-61 (D.C. Cir. 1993). Whether the act was “nondiscretionary” or “ministerial” or

taken at a “judge’s direction,” moreover, is not relevant. Id. at 1461 (quotation omitted).

“Rather, immunity applies to all acts of auxiliary court personnel that are ‘basic and integral

part[s] of the judicial function,’ unless those acts are done ‘in the clear absence of all




                                                   3
jurisdiction.’” Id. (quoting Mullis v. U.S. Bank. Ct. for Dist. of Nev., 828 F.2d 1385, 1390 (9th

Cir. 1987)).

        A court clerk’s refusal to file a petition for writ of certiorari is just such a

“quintessentially” judicial act because a “clerk’s receipt and processing of plaintiff’s attempted

filings are part and parcel of the process of adjudicating cases.” Reddy v. O’Connor, 520 F.

Supp. 2d 124, 130 (D.D.C. 2007); see also Trackwell v. U.S. Gov’t, 472 F.3d 1242, 1247 (10th

Cir. 2007) (same); Smith v. Erickson, 884 F.2d 1108, 1111 (8th Cir. 1989) (filing of documents

by clerk is integral part of judicial process and protected by judicial immunity); Mullis, 828 F.2d

at 1390 (same); Sibley v. Roberts, 224 F. Supp. 3d 29, 37 (D.D.C. 2016) (same); Sibley v. U.S.

Supreme Ct., 786 F. Supp. 2d 338, 344 (D.D.C. 2011) (same). There is thus no doubt that

Defendants enjoy absolute immunity from Plaintiff’s effort to seek damages based on their

decision not to file her petition for writ of certiorari, as they plainly had jurisdiction to take that

act.

        That leaves Fuller only with her request for a declaration that Defendants’ act violated

her constitutional rights. As the D.C. Circuit has explained, though, “The Supreme Court . . . has

inherent supervisory authority over its Clerk.” In re Marin, 956 F.2d 339, 340 (D.C. Cir. 1992).

As such, “it is the right and duty of the [Supreme] Court . . . to correct irregularities of its officer

and compel him to perform his duty.” Id. (quoting Griffin v. Thompson, 43 U.S. (2 How.) 244,

257 (1844)). Because “[t]his supervisory responsibility is exclusive to the Supreme Court . . . [,]

neither a district court nor a circuit court of appeals has jurisdiction to interfere with it by

mandamus or otherwise.” Id. Indeed, the D.C. Circuit has long held that this Court lacks

subject-matter jurisdiction to issue the type of declaratory relief Fuller seeks. Id.




                                                    4
III.    Conclusion

        Accordingly, even if Defendants’ decision was in error, as Plaintiff claims, she cannot

sue them for it here. The Court will thus deny her Motion and issue a contemporaneous Order so

stating this day.

                                                             /s/ James E. Boasberg
                                                             JAMES E. BOASBERG
                                                             United States District Judge
Date: July 7, 2017




                                                 5